UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington , D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 2, 2008 (March 31, 2008) Date of report (Date of earliest event reported) COASTAL CAPITAL ACQUISITION CORP. (Exact name of registrant as specified in its charter) Georgia 000-29449 88-0428896 (State or other jurisdiction Commission File Number (I.R.S. Employer of incorporation or organization) Identification No.) 300 Bull Street, Second Floor, Suite A Savannah,Georgia31401 (Address of principal executive offices) (Zip Code) (912) 944-2640 (Registrant's Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) - 1 - Item 5.02Departure of Directors or certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 31, 2008, D. Paul Graham and James Reimer resigned from theboard of directors of the Company and D. Paul Graham and John Boyle resigned as officers on March 31, 2008, with immediate effect. The letters of resignation are attached to this Report as Exhibit 99.1, 99.2 and 99.3, respectively. The Board of Directors accepted their resignations contemporaneously.This directors’ consent is attached as Exhibit 99.4. The text of the press release announcing the resignations is attached to this report as Exhibit99.5. The Board of Directors has four members following these resignations: Tim Taylor, Mike Ogie, Tom Greene and Mark Lewis. The Board of Directors has spent the past few months analyzing current market and investment opportunities and is making organizational changes to fully avail itself of those opportunities. This amicable parting was a result of the departing members of management desiring to pursue other interests and by the Board of Directors’ decision to focus the firm in business opportunities beyond transportation and manufacturing, areas of extensive expertise of the outgoing directors and officers. On April 1, 2008, Tim Taylor was named Chief Executive Officer and Jeff Radcliffe will serve as Chief Financial Officer and Secretary in addition to his position as Chief Operating Officer.The action of the Board of Directors approving these appointments is attached to this report as Exhibit 99.6. In connection with the resignations referenced above, the Company has entered into Separation Agreements with each of the outgoing directors and officers.
